DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11, and 14-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-7, 9, 11, 17-25, and 30, Okaya (U. S. Patent No. 4,625,323 A) disclosed X-ray apparatus that comprises: 
an X-ray source (10) embodied to generate X-rays; 
an X-ray detector (28); and 
an X-ray-reflector (16, 116), embodied to reflect the X-rays generated by the X-ray source such that reflected X-rays hit the X-ray detector. 
However, the prior art failed to disclose or fairly suggested that the X-ray apparatus comprises:
an X-ray source embodied to generate X-rays; 
an X-ray detector; and 
an X-ray-reflector, embodied to reflect the X-rays generated by the X-ray source such that reflected X-rays hit the X-ray detector, 
wherein the X-ray reflector and the X-ray detector are rotatable simultaneously about at least one of a common first axis of rotation and a common second 

With respect to claims 8 and 29, Okaya (U. S. Patent No. 4,625,323 A) disclosed X-ray apparatus that comprises: 
an X-ray source (10) embodied to generate X-rays; 
an X-ray detector (28); and 
an X-ray-reflector (16, 116), embodied to reflect the X-rays generated by the X-ray source such that reflected X-rays hit the X-ray detector. 
However, the prior art failed to disclose or fairly suggested that the X-ray apparatus further comprises:
at least one of a Fresnel zone plate and a refractive X-ray lens.

With respect to claims 14-16 and 26, Okaya (U. S. Patent No. 4,625,323 A) disclosed a method for operating an X-ray apparatus, comprising: 
receiving an examination region; 
generating X-rays via an X-ray source (10) of the X-ray apparatus; 
first setting of at least one of a position and an orientation of an X-ray reflector (16, 116) of the X-ray apparatus so that the X-rays generated by the X-ray source are reflected by the X-ray reflector to irradiate the examination region; and  
detecting the X-rays via an X-ray detector (28) of the X-ray apparatus. 
However, the prior art failed to disclose or fairly suggested that the method comprises:
the X-ray reflector and the X-ray detector are rotatable simultaneously about at least one of a common first axis of rotation- and a common 

With respect to claim 27, Okaya (U. S. Patent No. 4,625,323 A) disclosed a non-transitory computer-readable medium, storing program segments downloadable and executable by a processor (38), when the program segments are executed by the processor.
However, the prior art failed to disclose or fairly suggested a non-transitory computer-readable medium, storing program segments downloadable and executable by a processor, to perform the method of claim 14, when the program segments are executed by the processor.

With respect to claim 28, Okaya (U. S. Patent No. 4,625,323 A) disclosed a non-transitory computer-readable medium, storing program segments downloadable and executable by a processor (38), when the program segments are executed by the processor.
However, the prior art failed to disclose or fairly suggested a non-transitory computer-readable medium, storing program segments downloadable and executable by a processor, to perform the method of claim 16, when the program segments are executed by the processor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 14 July 2021 with respect to the drawings have been fully considered.  The objections of the drawings have been withdrawn.
Applicant’s amendments filed 14 July 2021 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 14 July 2021 with respect to claims 1-7, 9, 11, 17-25, and 30 have been fully considered.  The objection of claims 1-7, 9, 11, 17-25, and 30 has been withdrawn.
Applicant’s amendments filed 14 July 2021 with respect to claims 2-4, 17-20, and 23 have been fully considered.  The objection of claims 2-4, 17-20, and 23 has been withdrawn.
Applicant’s amendments filed 14 July 2021 with respect to claim 19 have been fully considered.  The objection of claim 19 has been withdrawn.
Applicant’s amendments filed 14 July 2021 with respect to claims 6 and 22 have been fully considered.  The objection of claims 6 and 22 has been withdrawn.
Applicant’s amendments filed 14 July 2021 with respect to claims 8 and 29 have been fully considered.  The objection of claims 8 and 29 has been withdrawn.
Applicant’s amendments filed 14 July 2021 with respect to claim 29 have been fully considered.  The objections of claim 29 have been withdrawn.
Applicant’s amendments filed 14 July 2021 with respect to claims 14-16 and 26-28 have been fully considered.  The objection of claims 14-16 and 26-28 has been withdrawn.
Applicant’s amendments filed 14 July 2021 with respect to claim 26 have been fully considered.  The objection of claim 26 has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Roessl et al. (U. S. Patent No. 10,925,556 B2) disclosed imaging with modulated X-ray radiation.
Waldschläger et al. (U. S. Patent No. 10,908,103 B2) disclosed an X-ray fluorescence spectrometer.
Ogata et al. (U. S. Patent No. 10,876,978 B2) disclosed an X-ray inspecting device, an X-ray thin-film inspecting method, and a method for measuring a rocking curve.
Bajt et al. (U. S. Patent No. 10,867,717 B2) disclosed an optical element for deflecting X-rays.
Osakabe et al. (U. S. Patent No. 10,436,723 B2) disclosed an X-ray diffractometer comprising a multi-layer reflection-type monochromator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884